Case 1:19-cv-21636-KMW Document 6 Entered on FLSD Docket 05/03/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO.: 19-cv-21636-KMW

  WESLEY ODEUS,

         Plaintiff,

  vs.

  GC FRIDAYS FLORIDA, LLC,
  a Florida Limited Liability Company,

        Defendant.
  ________________________________/

         DEFENDANT’S MOTION TO DISMISS AND TO COMPEL ARBITRATION

         Defendant GC FRIDAYS FLORIDA, LLC (“Defendant”), hereby moves to dismiss

  Plaintiff Wesley Odeus’s (“Plaintiff”) Complaint and compel Plaintiff to submit his dispute to

  arbitration pursuant to the parties valid and binding arbitration agreement.

    I.   INTRODUCTION

         On or about February 27, 2019, Plaintiff commenced this action by filing his Complaint,

  alleging that Defendant failed to properly pay him pursuant to Fair Labor Standards Act

  (“FLSA”) and asserting that he was discriminated against based on his disability and terminated

  in retaliatory fashion in violation of the Florida Civil Rights Act (“FCRA”). [ECF No. 1]. In

  consideration for his employment with the Company, however, Plaintiff signed and agreed to

  abide by the Company’s Statement of Arbitration Policy and Agreement to Arbitrate

  (“Agreement”) that provides that arbitration shall be the exclusive remedy for any claims arising

  out of the employment relationship between the parties.
Case 1:19-cv-21636-KMW Document 6 Entered on FLSD Docket 05/03/2019 Page 2 of 8



         By filing his Complaint in a judicial forum instead of commencing arbitration, Plaintiff

  disregarded his obligation to arbitrate his claims against Defendant. This Circuit has mandated

  that arbitration agreements, such as those signed by Plaintiff, are fully enforceable, and

  employees who enter into such agreements are bound to pursue all covered claims in arbitration

  rather than court. Plaintiff knowingly consented to arbitration of any claims concerning his

  employment with the Company. By filing of the instant action, he violated the express terms of

  his agreement concerning the forum in which his claims would be heard.               Consequently,

  Plaintiff’s Complaint should be dismissed with prejudice and Plaintiff should be compelled to

  pursue his claims in arbitration pursuant to the terms of the parties’ Agreement.

   II.   STATEMENT OF FACTS

             a. General Background.

         Plaintiff worked for Defendant from March 14, 2017 through May 26, 2018. See

  Complaint, ¶12. On February 27, 2019, Plaintiff filed a three-count Complaint alleging: (1)

  unpaid wages under the FLSA; (2) discrimination based on disability pursuant to the FCRA; and

  (3) retaliation pursuant to the FCRA. See generally, Complaint [ECF No. 1].

             b. Arbitration Provisions.

         Plaintiff received, acknowledged, and electronically signed the Agreement when he

  applied and accepted employment with Defendant on March 13, 2017. A copy of the signed

  Agreement is attached as Exhibit A. Under the Agreement, the Plaintiff and Defendant agreed

  that “arbitration shall be the exclusive remedy” of any “disputes between the [Defendant] and its

  employees concerning any of the terms, conditions or benefits of employment, including disputes

  arising from termination of the employment relationship[.]”        See Ex. A.       The Agreement
                                                   2
Case 1:19-cv-21636-KMW Document 6 Entered on FLSD Docket 05/03/2019 Page 3 of 8



  provides that arbitration is the sole method to “pursue any dispute, claim or controversy relating

  to employment with the [Defendant], or the termination of employment from the [Defendant]

  (including claims for employment discrimination and harassment), in any court, agency, tribunal

  or other forum, including a civil action before any jury.” Id. Further, all claims must be

  arbitrated with the American Arbitration Association (AAA) pursuant to AAA’s rules in effect at

  the time the dispute arises. See id.

  III.   ARGUMENT

             a. The Federal Arbitration Act Mandates The Enforcement Of Valid
                Arbitration Agreements.

         Under the Federal Arbitration Act (“FAA”), arbitration agreements are “valid,

  irrevocable, and enforceable.” 9 U.S.C. § 2. Where a party is “aggrieved by the alleged failure,

  neglect or refusal of another to arbitrate under a written agreement for arbitration,” that party

  “may petition any United States district court ... for an order directing that such arbitration

  proceed in the manner provided for in such agreement.” 9 U.S.C. § 4. The FAA “embodies a

  ‘liberal federal policy favoring arbitration agreements.’” Hill v. Rent-A-Center, Inc., 398 F.3d

  1286, 1288 (11th Cir. 2005) (quoting Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp.,

  460 U.S. 1, 24 (1983)). The purpose of the FAA was “to relieve congestion in the courts and to

  provide parties with an alternative method for dispute resolution that is speedier and less costly

  than litigation.” Indus. Risk Insurers v. M.A.N. Gutehoffnungshutte GmbH, 141 F.3d 1434, 1440

  (11th Cir. 1998) (quotation marks, brackets, and citation omitted).

         The U.S. Supreme Court has clarified that the FAA generally applies to contracts of

  employment. Circuit City v. Adams, 532 U.S. 105, 119 (2001); Hill, 398 F.3d at 1289. Further,

                                                  3
Case 1:19-cv-21636-KMW Document 6 Entered on FLSD Docket 05/03/2019 Page 4 of 8



  “courts have consistently found that claims arising under federal statutes may be the subject of

  arbitration agreements and are enforceable under the FAA.” Weeks v. Harden Mfg. Corp., 291

  F.3d 1307, 1313 (11th Cir. 2002); see Circuit City, 532 U.S. at 123; Gilmer v. Interstate/Johnson

  Lane Corp., 500 U.S. 20, 26 (1991). In Stolt-Nielsen S.A. v. Animalfeeds Int’l Corp., 130 S.Ct.

  1758, 1774 (2010), the Supreme Court reiterated the long-standing policy that parties are free to

  agree on the issues they wish to arbitrate and the “rules under which any arbitration will

  proceed.” Accordingly, “any doubts concerning the scope of arbitrable issues should be resolved

  in favor of arbitration.” Moses H Cone Mem’l Hosp., 460 U.S. at 24-25.

         “The FAA requires a court to either stay or dismiss a lawsuit and to compel arbitration

  upon a showing that (a) the plaintiff entered into a written arbitration agreement that is

  enforceable “under ordinary state-law” contract principles and (b) the claims before the court fall

  within the scope of that agreement.” Lambert v. Austin Ind., 544 F.3d 1192, 1195 (11th Cir.

  2008). Defendant can establish, as explained below, that the agreement is enforceable under

  Florida law and that the claims fall within the scope of the agreement. If the Court grants this

  motion to compel, it should dismiss this action. See Caley, et al. v. Gulfstream Aerospace

  Corporation, et al., 428 F.3d 1359, 1379 (11th Cir. 2005) (affirming district court’s granting of

  motions to dismiss and to compel arbitration of all of plaintiffs’ claims, including FLSA claims);

  see also Jackson v. Cintas Corp., 425 F.3d 1313, 1318 (11th Cir. 2005) (affirming district court’s

  granting motion to compel arbitration and to dismiss action containing FLSA claims).

             b. Arbitration Should Be Compelled And This Action Dismissed.

         “[T]he threshold questions a district court must answer when determining whether a case

  may be properly referred to arbitration are: (1) whether the parties entered into a valid arbitration
                                                   4
Case 1:19-cv-21636-KMW Document 6 Entered on FLSD Docket 05/03/2019 Page 5 of 8



  agreement; and (2) whether the specific dispute falls within the scope of the agreement.”

  Hudson Global Res. Mgmt. v. Beck, 8:05-cv-1446-T-27TBM, 2006 U.S. Dist. LEXIS 40904, *15

  (M.D. Fla. 2005).

                      i. The Agreement Is Enforceable Under Florida Law.

         Under Florida law, “the plain meaning of the contract’s language controls interpretation

  of the contract.” Belize Telecom, Ltd. V. Government of Belize, 528 F.3d 1298, 1306 (11th Cir.

  2008). Here, the parties voluntarily entered into a written agreement that includes a voluntary

  dispute resolution process. There are no colorable grounds upon which to argue that the

  agreement is not enforceable under Florida’s law regarding contracts.

                      ii. Plaintiff’s Claims Fall Within The Scope Of The Agreement.

         The claims asserted by Plaintiff fall squarely within the claims he agreed to arbitrate upon

  accepting employment with Defendant. The Agreement that Plaintiff signed states that the

  policy covers any disputes concerning “the terms, conditions, or benefits of employment.” See

  Ex. A. The Agreement further provides that “[a]rbitration supplants, replaces and waives any

  right that the employee or the Company may have to pursue any dispute, claim or controversy

  relating to employment with the Company, or the termination of employment from the Company

  (including claims for employment discrimination and harassment), in any court, agency, tribunal

  or other forum, including a civil action before any jury.” Id. Plaintiff was employed by

  Defendant, and each of the claims in Plaintiff’s Complaint plainly arise out of and relate to

  Plaintiff’s employment.    Thus, each claim against Defendant is subject to the agreed-upon

  Agreement.



                                                  5
Case 1:19-cv-21636-KMW Document 6 Entered on FLSD Docket 05/03/2019 Page 6 of 8



                    iii. The Instant Action Should Be Dismissed.

         Although Section 3 of the FAA provides for a stay of any lawsuit until arbitration has

  been completed, this rule “was not intended to limit dismissal of a case in the proper

  circumstances.” Alford v. Dean Witter Reynolds Inc., 975 F.2d 1161, 1164 (5th Cir. 1992). In

  Alford, the court upheld the dismissal of an action with prejudice, reasoning that retaining

  jurisdiction by staying the action would serve no purpose because any post-arbitration remedies

  sought by the parties would be limited, and would not involve a merits adjudication of the

  controversy:

                 Although we understand the [defendant’s] motion to compel arbitration
                 must be granted, we do not believe the proper course is to stay the action
                 pending arbitration. Given our ruling that all issues raised in this action are
                 arbitrable and must be submitted to arbitration, retaining jurisdiction and
                 staying the action will serve no purpose. Any post-arbitration remedies
                 sought by the parties will not entail renewed consideration and
                 adjudication of the merits of the controversy but would be circumscribed
                 to a judicial review of the arbitrator’s award in the limited manner
                 prescribed by law.


  Alford, 975 F.2d at 1164 (internal citations omitted); see also Hall Street Associates v. Mattel,

  552 U.S. 576 (2008) (holding that court may vacate an arbitration award only under very limited

  circumstances). Accordingly, it would be proper to dismiss this action if the Court decides to

  compel arbitration.     See Caley, 428 F.3d at 1379 (“the district court properly granted

  [d]efendant’s motions to dismiss and to compel arbitration.”); Jackson, 425 F.3d at 1318 (“the

  dismissal and order compelling arbitration . . . is affirmed.”).




                                                    6
Case 1:19-cv-21636-KMW Document 6 Entered on FLSD Docket 05/03/2019 Page 7 of 8



  IV.    CONCLUSION

         For the foregoing reasons, Defendant respectfully requests that the Court dismiss this

  case and compel Plaintiff to participate in arbitration pursuant to the express provisions of the

  parties’ Agreement.

  Dated this 3rd day of May 2019.                    Respectfully submitted,

                                                     GUNSTER, YOAKLEY & STEWART, P.A.
                                                     600 Brickell Avenue, Suite 3500
                                                     Miami, FL 33131
                                                     Telephone: (305) 376-6000
                                                     Facsimile: (305) 376-6010

                                                     By:    /s/ Jorge Zamora, Jr.
                                                            Jorge Zamora, Jr.
                                                            Florida Bar No.: 0094713
                                                            jzamora@gunster.com
                                                            eservice@gunster.com




                                                 7
Case 1:19-cv-21636-KMW Document 6 Entered on FLSD Docket 05/03/2019 Page 8 of 8



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 3rd day of May 2019, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in a manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronically Notices of Electronic Filing.

                                          SERVICE LIST

  Peter M. Hoogerwoerd
  Florida Bar No. 0188239
  pmh@rgpattorneys.com
  Nathaly Saavedra
  Florida Bar No. 118315
  ns@rgpattorneys.com
  Carlos Serrano
  Florida Bar No. 1010125
  cs@rgpattorneys.com
  Remer & Georges-Pierre, PLLC
  44 West Flagler Street, Suite 2200
  Miami, FL 33130
  Tel: 305-416-5000
  Fax: 305-416-5005
                                                      /s/ Jorge Zamora, Jr.
                                                      Jorge Zamora, Jr.


  MIA_ACTIVE 4919314.1




                                                  8
